Citation Nr: 0725464	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 22, 2004, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted TDIU and assigned an 
effective date of January 22, 2003.  A November 2005 rating 
decision found a clear and unmistakable error in the May 2004 
rating decision and held that the effective date should be 
January 22, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU rating, which must be adjudicated, 
provided that: (1) the veteran meets the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating; and (2) there is evidence of current service-
connected unemployability in the claims folder or under VA 
control.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413 (1999); 38 C.F.R. 
§§ 3.155, 3.157.

Here, the veteran met schedular criteria for consideration of 
TDIU as of July 26, 2002, i.e., the effective date he held a 
combined 60 percent disability affecting a single sensory 
system.  The veteran was notified of the decision which 
established a combined disability evaluation of 60 percent 
(hearing loss and tinnitus, see 38 C.F.R. § 4.16(a) (2006), 
by letter dated October 10, 2002.  

At his July 2007 Travel Board hearing, the veteran testified 
that he was unable to work prior to the July 26, 2002 
increase.  He argues that there are outstanding supportive 
records from the VA treating facility at Fort Miley (San 
Francisco) which have yet to be added to the claims folder.  

While the record does include records dating from 2000 and 
2002, under Bell v. Derwinski, 2 Vet. App. 611 (1992), all VA 
records are constructively before the Board.  Hence, in light 
of Bell and 38 U.S.C.A. §§ 5103, 5103A (West 2002), an effort 
must be made to ensure that the record is complete prior to 
entering a final merits based decision.

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the appellant and 
request that he identify any VA facility, 
other than Fort Miley, which treated his 
tinnitus and/or hearing loss prior to 
January 22, 2004.  Thereafter, the RO 
must attempt to secure all identified VA 
records.  If VA is unsuccessful in 
obtaining any VA medical records 
identified by the veteran, it must inform 
him of this, and prepare a formal written 
unavailability memorandum for the claims 
file.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

